     Case: 1:18-cv-01938 Document #: 48 Filed: 02/14/20 Page 1 of 1 PageID #:211

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Pedro Orozco
                             Plaintiff,
v.                                                Case No.: 1:18−cv−01938
                                                  Honorable Charles R. Norgle Sr.
Sgt. Hession, et al.
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 14, 2020:


       MINUTE entry before the Honorable Charles R. Norgle: Motion to compel [45] is
moot. Status hearing held on 2/14/2020. Status hearing is continued to 3/27/2020 at 10:00
a.m. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
